Citation Nr: 1039199	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  08-36 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
dizziness.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
hearing loss disability due to ruptured eardrum.  

3.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
respiratory disability to include asthma and lung problems.  

4.  Entitlement to service connection for dizziness.  

5.  Entitlement to service connection for a hearing loss 
disability due to ruptured eardrum.  

6.  Entitlement to service connection for a respiratory 
disability to include asthma and lung problems.  

7.  Entitlement to service connection for fatigue claimed as due 
to radiation exposure.  

8.  Entitlement to service connection for joint pain, muscle 
fatigue claimed as due to radiation exposure.  

9.  Entitlement to service connection for a low back disability.  

10.  Evaluation of tinnitus, currently rated as 10 percent 
disabling.  	
	

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from June 1970 to January 1974. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

The appellant had a hearing conducted by the undersigned Veterans 
Law Judge in June 2010.  A transcript of that hearing is 
associated with the file.  

The issues of entitlement to service connection for a hearing 
loss disability due to ruptured eardrum, entitlement to service 
connection for dizziness and entitlement to service connection 
for a respiratory disability to include asthma and lung problems 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The appellant was last denied service connection for 
dizziness in a November 1977 Board decision.  

2.  The evidence added to the record since the November 1977 
decision is not cumulative or redundant of the evidence 
previously of record and does relate to an unestablished fact 
necessary to substantiate the claim.

3.  The appellant was last denied service connection for a 
hearing loss disability due to ruptured eardrum in an October 
2006 rating decision.  The appellant did not appeal that 
decision.  

4.  The evidence added to the record since the October 2006 
rating decision denying service connection for a bilateral 
hearing loss disability is not cumulative or redundant of the 
evidence previously of record and does relate to an unestablished 
fact necessary to substantiate the claim.

5.  The appellant was last denied service connection for a 
respiratory disability to include asthma and lung problems in an 
October 2006 rating decision.  The appellant did not appeal that 
decision.

6.  The evidence added to the record since the October 2006 
rating decision denying service connection for a respiratory 
disability is not cumulative or redundant of the evidence 
previously of record and does relate to an unestablished fact 
necessary to substantiate the claim.

7.  Fatigue due to disease or injury is not shown.

8.  A muscle and joint disability due to disease or injury is not 
shown.

9.  A low back disability was not manifest during service, and 
arthritis was not manifest within a year of discharge, and is not 
attributable to service.

10.  During his June 2010 hearing, the appellant indicated that 
he wished to withdraw his appeal for evaluation of tinnitus.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim for service 
connection for dizziness has been submitted.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  New and material evidence to reopen the claim for service 
connection for a hearing loss disability due to ruptured eardrum 
has been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2010).

3.  New and material evidence to reopen the claim for service 
connection for a respiratory disability to include asthma and 
lung problems has been submitted.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).

4.  Fatigue was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  Joint pain, muscle fatigue due to radiation exposure was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2010).

6.  A low back disability was not incurred in or aggravated by 
service, and arthritis may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).

7.  The criteria for withdrawal of the appeal for evaluation of 
tinnitus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.204, 20.1404 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant pursuant 
to the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Prinicpi, 
18 Vet. App. 112, 119 (2004). The timing requirement enunciated 
in Pelegrini applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters dated in 
February 2008 and March 2008.  Moreover, in a hearing before the 
undersigned Veterans Law Judge (not a hearing officer), the 
appellant was informed that he should submit any potentially 
relevant evidence in his possession which may support his claims.  
This action supplements VA's compliance with the VCAA and 
satisfies 38 C.F.R. § 3.103.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA has 
also satisfied its duty to assist the appellant under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  Available service and VA 
treatment records have been associated with the claims folder 
along with post service medical records.  

The Board acknowledges that the appellant has not been afforded a 
VA examination in relation to his claims.  In determining whether 
the duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a veteran's 
claim for benefits, there are four factors for consideration.  
These four factors are: (1) whether there is competent evidence 
of a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or symptoms 
and the veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

In this case, the appellant's service treatment records are 
negative for the claimed disabilities.  Moreover, there were no 
post-service manifestations until several years following 
discharge and there is no credible evidence suggesting that the 
claimed disabilities exist and/or were incurred in service.  For 
these reasons, the evidence does not indicate that the claimed 
disabilities may be related to active service such as to require 
an examination, even under the low threshold of McLendon.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claims, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the 
Board will address the merits of the claim.

NEW AND MATERIAL 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  An exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

New and Material to Reopen Claim for Service Connection for 
Dizziness

The appellant has appealed the denial to reopen the claim for 
service connection for dizziness.  In March 1976, the appellant 
submitted a claim for service connection for dizziness.  In a 
June 1976 rating decision, the appellant was denied service 
connection for dizziness.  The RO found that dizziness was not 
shown in the service treatment records.  The appellant did not 
appeal that decision and it became final.  

In a February 1977 rating decision, service connection for 
dizziness was denied.  The RO found that the appellant stated 
dizziness during his examination but no neurological disorder was 
found.  The appellant was notified of the decision in February 
1977.  The appellant perfected an appeal to that decision.  The 
decision was upheld by the Board in November 1977.  The Board 
found that dizziness was neither incurred in nor aggravated by 
service.  

In January 2008, the appellant filed to reopen his claim for 
service connection.  
At the time of the last final denial, the record contained 
service treatment records.  The record also included: Dr. W's 
June 1976 statement that the appellant reported to him that he 
was in an accident in basic training in which he fell and hurt 
his neck and that since that time he noticed hearing loss and 
dizziness; a September 1976 notation that the appellant reported 
having some dizziness; and a December 1976 examination which 
found no neurological disorder at that time.  

Since the last final denial, the appellant has been afforded a 
hearing.  During the hearing, he related that he gets dizzy 
sometimes.  He stated that he hit his head in service and that he 
has had episodes of dizziness since service.  The appellant has 
also submitted various lay statements from friends and relative 
stating that he did not have any head injuries prior to service.  

On careful review of the record, the Board has determined that 
new and material evidence to reopen the claim for service 
connection dizziness has been submitted.  The appellant's claim 
for service connection was previously denied on the basis that 
the condition neither incurred in nor was aggravated by service.  
Since the last final denial, evidence has been submitted showing 
the appellant has had continued episodes of dizziness since 
service.  The appellant has presented testimony relating an 
inservice injury and continued symptomatology.  The above 
constitutes new and material evidence.  When viewed in the 
context of the reasons for the prior denial lack of nexus the 
evidence is relative and probative of the issue at hand.  In 
determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Thus, the Board concludes 
that new and material evidence has been presented to reopen the 
claim.  Accordingly, the claim is reopened.  

New and Material to Reopen Claim for Service Connection for a 
Hearing Loss Disability 

The appellant has appealed the denial to reopen his claim for 
service connection for a hearing loss disability due to ruptured 
eardrum.  In March 1976, the appellant submitted a claim for 
service connection for multiple conditions.  In a June 1976 
rating decision, the appellant was denied service connection for 
bilateral hearing loss.  The RO found that the appellant had a 
high frequency hearing loss at induction that did not increase in 
service. The appellant did not appeal that decision and it became 
final.  

In a February 1977 rating decision, service connection for a 
bilateral hearing loss disability was denied.  The RO found that 
high frequency hearing loss in both ears was shown at induction 
and that there was no evidence of increase in hearing loss during 
service.  The appellant was notified of the decision in February 
1977.  The appellant perfected an appeal to that decision.  The 
decision was upheld by the Board in November 1977.  

In April 1996, the appellant submitted a request to reopen the 
claim for service connection for bilateral hearing loss.  In an 
August 1996 rating decision, the appellant was denied his request 
to reopen the claim for service connection for bilateral hearing 
loss.  The RO found that the evidence failed to show that the 
appellant aggravated his hearing loss in service.  The appellant 
was notified of the denial in August 1996.  The appellant did not 
appeal that decision and it became final.  

In March 2006, the appellant submitted a claim to reopen his 
claim for service connection for a bilateral hearing loss 
disability.  In an October 2006 rating decision, the appellant 
was denied his claim to reopen.  The RO noted that the 
appellant's claim was previously denied because the evidence 
showed he had a high frequency bilateral hearing loss prior to 
service and that the evidence did not show aggravation beyond 
normal progression.  The RO found no new and material evidence 
had been submitted.  The appellant was notified of the denial in 
November 2006.  He did not appeal that decision and it became 
final.  

In January 2008, the appellant filed to reopen his claim for 
service connection.  
At the time of the last final denial, the record contained 
service treatment records which included the enlistment 
examination showing right ear 50 db at 4000 Hz and left ear 45 db 
at 4000 Hz.  Service treatment records also noted bilateral 
hearing loss of unknown duration.  The record also included: a 
March 1976 audiological report which showed mild sensory neuro 
loss; Dr. W's June 1976 statement that the appellant reported to 
him that he was in an accident in basic training in which he fell 
and hurt his neck and that since that time he noticed dizziness 
in which Dr. W related that the appellant's hearing testing 
displayed a sensorineural type hearing loss and that this type of 
hearing loss could possibly have been caused by the accident; and 
a November 1979 medical record noting fluctuation of hearing, 
probably related to allergic rhinitis.  Also of record at the 
time of last final denial were several audiological examinations 
which revealed bilateral sensorineural hearing loss.  The 
appellant also submitted lay statements which discussed his head 
injury.  

Since the last final denial in October 2006, the appellant has 
submitted evidence showing bilateral hearing loss.  Also since 
the last final denial, the appellant has been afforded a hearing.  
During the hearing, he related exposure to fire, ball hoses and 
helicopters without ear protection during service.  He reported 
being seen in service for hearing loss and that such continued 
after service.  He also reported a ruptured ear drum while in 
service getting out of a truck.  He stated that he slipped and 
fell, and indicated that he did not go to sick call but had to 
stay in the field.  The appellant indicated that he was told by 
professionals that his hearing loss was quite likely related to 
service.  

On careful review of the record, the Board has determined that 
new and material evidence to reopen the claim for service 
connection a bilateral hearing loss disability has been 
submitted.  The appellant's claim for service connection was 
previously denied on the basis that the evidence showed he had a 
high frequency bilateral hearing loss prior to service and that 
the evidence did not show aggravation  beyond normal progression.  
Since the last final denial, evidence has been submitted showing 
that he has hearing loss.  This has already been established.  
However, the appellant has related that he has been told by 
professionals that his hearing problems were quite likely related 
to his service experience.  The above constitutes new and 
material evidence.  When viewed in the context of the reasons for 
the prior denial, the evidence is relative and probative of the 
issue at hand.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the Board 
concludes that new and material evidence has been presented to 
reopen the claim.  Accordingly, the claim is reopened.  

      New and Material to Reopen Claim for Service Connection for 
Respiratory

The appellant has appealed the denial to reopen his claim for 
service connection for a respiratory disability to include asthma 
and lungs problems.  In March 2000, the appellant submitted a 
claim for service connection for lung problems.  In an April 2000 
rating decision, the appellant was denied service connection for 
asthma (claimed as lung condition).  The RO found that there was 
no evidence of asthma in service and that there was no link 
between the appellant's asthma and service.  The appellant was 
notified of the denial in March 2000.  He did not appeal that 
decision and it became final.  

In March 2006, the appellant submitted a claim to reopen his 
claim for service connection for asthma.  In an October 2006 
rating decision, the appellant was denied his claim to reopen.  
The RO found that there was no diagnosis, treatment or complaints 
for asthma or other breathing difficulty during service.  The 
appellant was notified of the denial in November 2006.  He did 
not appeal that decision and it became final.  

In February 2008, the appellant filed to reopen his claim for 
service connection for a respiratory disability.  At the time of 
the last final denial, the record contained service treatment 
records which included the enlistment examination noting asthma, 
self diagnosed.  Also of record was a June 1983 record which 
revealed a history of asthma.  A May 1983 record noted that the 
appellant had asthma since 1973.  Asthma, unspecified type was 
diagnosed in May 1998.  Uncontrolled asthma due to poor 
comprehension and consequent medical non-compliance was noted in 
December 1999.  Pneumonia, hospitalized for two weeks in the 
1980s, was noted in February 2000.  A history of asthma was also 
shown.  Also of record at the time of last final denial were 
outpatient treatment records showing a history of asthma to 
include the October 2006 VA compensation and pension which noted 
asthma in poor control.    

Since the last final denial in October 2006, the appellant 
submitted records showing continued treatment for asthma.  Also 
submitted since the last final denial is a November 2007 
treatment record noting asthma poorly controlled and COPD 
associated with second hand smoke exposure for 30 years.  Asthma 
approximately 20 years was noted in November 2007.  Since the 
last final denial, the appellant has been afforded a hearing.  
During the hearing, he related that during service he exposed to 
gas and that he had a defective gas mask.  He related that he got 
stuff in his lungs.  The appellant related that he has been told 
that onset of his breathing difficulties could be related to 
service.  

On careful review of the record, the Board has determined that 
new and material evidence to reopen the claim for service 
connection for a respiratory disability to include asthma and 
lung problems has been submitted.  The appellant's claim for 
service connection was previously denied on the basis that there 
was no evidence of asthma in service and that there was no link 
between the appellant's asthma and service.  Since the last final 
denial, evidence has been submitted showing that the onset of the 
appellant's breathing difficulties could be related to service.  
In this regard, the Board notes that in his hearing the appellant 
stated that he was told by professionals that the onset of his 
breathing difficulties could be related to service.  The above 
constitutes new and material evidence.  When viewed in the 
context of the reasons for the prior denial, a lack of a nexus to 
service, the evidence is relative and probative of the issue at 
hand.  In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Thus, the Board concludes 
that new and material evidence has been presented to reopen the 
claim.  Accordingly, the claim is reopened.  

SERVICE CONNECTION

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 U.S.C. 
§§ 1110 (wartime service), 1131 (peacetime service).  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

Certain chronic diseases, such arthritis, may be service 
connected if incurred or aggravated by service or manifested to a 
degree of 10 percent disabling or more within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (2010).  For a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be legitimately 
questioned.  If the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2010).

A "radiation exposed veteran" is one who while serving on active 
duty or on active duty for training or inactive duty for 
training, participated in a radiation-risk activity.  "Radiation-
risk activity" is defined to mean on site participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan, or Nagasaki, Japan, by United 
States Forces during the period beginning on August 6, 1945, and 
ending July 1, 1946; or internment as a prisoner of war (or 
service on active duty in Japan immediately following such 
internment) during World War II which resulted in an opportunity 
for exposure to ionizing radiation comparable to that of the 
United States occupation forces in Hiroshima or Nagasaki during 
the period beginning on August 6, 1945, and ending on July 1, 
1946. 38 C.F.R. § 3.309.

Diseases subject to presumptive service connection based on 
participation in a "radiation-risk activity" are the following: 
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of 
the pharynx; (v) cancer of the esophagus; (vi) cancer of the 
stomach; (vii) cancer of the small intestine; (viii) cancer of 
the pancreas; (ix) multiple myelomas; (x) lymphomas (except 
Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer 
of the gall bladder; (xiii) primary liver cancer (except if 
cirrhosis or hepatitis B is indicated); (xiv) cancer of the 
salivary gland; (xv) cancer of the urinary tract; (xvi) bronchial 
alveolar carcinoma; (xvii) cancer of the bone; (xviii) cancer of 
the brain; (xix) cancer of the colon; (xx) cancer of the lung; 
and (xxi) cancer of the ovary. 38 C.F.R. § 3.309(d) (2) (2010).

38 C.F.R. § 3.311 provides instruction in the development of 
claims based on exposure to ionizing radiation.  Pursuant to 38 
C.F.R. § 3.311 "radiogenic disease" is defined as a disease that 
may be induced by ionizing radiation including those enumerated 
under the regulation, including prostate cancer, and "any other 
cancer." 38 C.F.R. § 3.311(b)(2)(xxiv).

The United States Court of Appeals for the Federal Circuit has 
held that when a Veteran is found not to be entitled to a 
regulatory presumption of service connection for any given 
disability, the claim must nonetheless be reviewed to determine 
whether service connection can be established on a direct basis. 
See Combee v. Brown, 34 F. 3d 1039, 1043-1044 (Fed. Cir. 1994).  
Thus, the Board must not only determine whether the Veteran has a 
disability that is recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability is otherwise the result of 
active service.

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do 
not apply, as it has not been claimed that the disabilities were 
incurred while engaging in combat.  

Service Connection for fatigue and joint pain

The appellant has appealed the denial of service connection for 
fatigue and joint pain, muscle fatigue due to radiation exposure.  
After review of the evidence, the Board finds against the claim.  

The evidence shows that at separation in February 1974 clinical 
findings were normal for the feet and, lower and upper 
extremities.  At that time, the appellant denied having or ever 
had arthritis, and/or bone, joint or other deformity.  

In June 2005 the appellant was seen for complaints of breathing 
problems.  He stated that these problems have caused him to 
become very fatigued.  He related that he thought that his 
symptoms may be related to exposure to radioactivity during 
service.  

Muscle aches were noted in August 2006.  Muscle aching and 
weakness "for long time"- non specific comment was noted.  Pain 
in joint involving ankle and foot (related to blunt injury 2004) 
was noted in September 2006.  Fatigue more than five years was 
noted in December 2006.  

In his June 2010 hearing, the appellant stated that he was 
exposed to gas in service and that he was one of the people 
without an operational gas mask.  He related that he was around 
radiation while overseas in the Air Force and that he did not 
have protective gear.  He stated that his fatigue began right 
after his exposure to radiation.  He also related that his joints 
started tightening up and he began to have issues with his 
muscles.  

In light of the evidence presented, the Board finds that service 
connection for fatigue, and joint pain, muscle fatigue is not 
warranted.  In this regard, the Board notes that for veterans, 
basic entitlement to disability compensation derives from two 
statutes, 38 U.S.C. §§ 1110 and 1131- - the former relating to 
wartime disability compensation and the latter relating to 
peacetime disability compensation.  Both statutes provide for 
compensation, beginning with the words: "For disability resulting 
from personal injury suffered of disease contracted in the line 
of duty. . . ." 38 U.S.C. §§ 1110, 1131 (2010).  Thus, in order 
for a veteran to qualify for entitlement to compensation under 
those statutes, the veteran must prove the existence of a 
disability, and one that has resulted from a disease or injury 
that occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001). 

Here, there is no persuasive evidence that the appellant has a 
disability manifested by fatigue, and/or joint pain, muscle 
fatigue.  At most, the appellant has reported muscle aches, 
weakness and fatigue.  We find that although there are subjective 
complaints of muscle aches, weakness and fatigue, there is no 
showing of a disability.  The Board has considered that the 
appellant is competent to report symptoms such as aches, fatigue 
and weakness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, in 
this regard, the Board notes that the appellant has not 
identified or produced any acceptable evidence, medical or 
otherwise, that would tend to show current disease or injury to 
account for his current complaints.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability due to disease or 
injury, there can be no valid claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

With regard to the appellant's claim of entitlement to service 
connection for fatigue, and joint pain, muscle fatigue based on 
radiation exposure, the Board also finds against this claim.  As 
noted, there is no persuasive evidence that the appellant has a 
fatigue and/or joint pain, muscle fatigue disability.  We note 
that subjective complaints alone are insufficient upon which to 
grant service connection for fatigue and joint pain, muscle 
fatigue due to radiation exposure.  A claim for service 
connection requires evidence of a current disability, as such the 
appellant's claim must be denied.  

In sum, service connection for fatigue and joint pain, muscle 
fatigue to include as due to radiation exposure is not warranted.  
The Board notes that service connection cannot be granted without 
competent evidence of a current disability related to a disease 
or injury.  To the extent that the appellant has reported muscle 
aches, weakness and fatigue, without a pathology to which the 
symptoms of the appellant's fatigue, weakness and aches can be 
attributed, there is no basis to grant service connection.  See 
Sanchez-Benitez v. Principi, supra.  The preponderance of the 
evidence is against the claims for service connection.  Because 
there is no approximate balance of positive and negative 
evidence, the rule affording the veteran the benefit of the doubt 
does not apply.  38 U.S.C.A. § 5107(b) (West 2002); see Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102 
(2010).

Service Connection for a low back disability

The appellant has appealed the denial of service connection for a 
low back disability.  After review of the evidence, the Board 
finds against the claim.  

The evidence shows that at separation in February 1974 clinical 
findings revealed normal spine and other musculoskeletal.  At 
that time, the appellant denied having or ever had recurrent back 
pain.  

In a treatment record received in July 1983, back pain was 
reported.  No spine or CVA tenderness was noted.  Examination of 
the musculoskeletal was negative for arthritis.  

In August 1991, the appellant was involved in a motor vehicle 
accident (MVA) and sustained pain in the lower back.  Low back 
pain since MVA August 1991 was assessed in February 1992.  It was 
noted that the appellant only had mild low back pain prior to 
August 1991.  

Minimal degenerative joint disease of the lumbar and thoracic 
spine was shown in November 1997.  Back pain, injured in service 
and bus accident, was noted in December 1999 and February 2000.  

In his June 2010 hearing, the appellant stated that he did not 
complain about his back in service.  

Based on review of the evidence of record, the Board finds that 
service connection is not warranted.  In this decision, the Board 
has considered all lay and medical evidence as it pertains to the 
issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be 
based on the entire record in the proceeding and upon 
consideration of all evidence and material of record"); 38 
U.S.C.A. § 5107(b) (VA "shall consider all information and lay 
and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) 
(service connection claims "must be considered on the basis of 
the places, types and circumstances of his service as shown by 
service records, the official history of each organization in 
which he served, his medical records and all pertinent medical 
and lay evidence").

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  Competency is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
credibility is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify"). A veteran is competent to report 
symptoms that he experiences at any time because this requires 
only personal knowledge as it comes to him through his senses.  
Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007) (when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation).  The absence of contemporaneous medical evidence is 
a factor in determining credibility of lay evidence, but lay 
evidence does not lack credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of 
contemporaneous medical records does not serve as an "absolute 
bar" to the service connection claim).  Under the correct 
interpretation of the relevant statutory and regulatory 
provisions, however, the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  If the Board concludes that 
the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's ability 
to prove his claim of entitlement to disability benefits based on 
that competent lay evidence.  See Buchanan, supra.  

Here, we find that the appellant is competent to report back pain 
and the circumstances surrounding such.  However, as explained 
below, we find the appellant's assertions that his disability is 
related to service are not credible and that the more probative 
evidence is against the claim.  

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).   

To the extent that the appellant attributes his back disability 
to service, the Board finds that his assertions are not credible.  
In this regard, we find that such are inconsistent with other 
(lay and medical) evidence of record.  At separation, the 
appellant denied having or that he ever had recurrent back pain.  
Examination also showed normal spine and other musculoskeletal 
findings.  

We note that post-service evidence does not reflect complaints or 
treatment related to back following active service until years 
thereafter.  In fact, it is shown that back pain was reported in 
1983.  The Board emphasizes the multi-year gap between discharge 
from active duty service (1974) and initial reported symptoms 
related to the back in approximately 1983 (nearly a 10-year gap).  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for condition 
can be considered as a factor in resolving claim); see also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  We also note that this gap is consistent with the 
normal spine examination at separation and his denial of 
pertinent pathology at that time.  We also note that arthritis is 
not shown within a year of discharge.  

Furthermore, we note that the appellant filed a VA disability 
compensation claim for service connection for headaches and 
ringing in his ears in March 1976, shortly after service, but did 
not claim service connection for a back disability nor did he 
make any mention of any back pain symptomatology.  This silence 
when otherwise speaking constitutes negative evidence.  We find 
it in credible that he would file a claim for headaches and 
ringing in his ears and not for an ongoing back disability if he 
were experiencing continuity.  

To the extent that there is an assertion of in service onset and 
continuity, such remote lay evidence is contradicted by the more 
probative evidence and is not credible.  The inconsistencies in 
the record weigh against the appellant's credibility as to the 
assertion of an inservice occurrence of his back disability.  The 
Board has weighed the appellant's statements and finds his 
current recollections and statements made in connection with a 
claim for VA compensation benefits to be of lesser probative 
value than his more contemporaneous in-service history and 
findings at service separation, and his failure to include the 
claim in his original claim for compensation in 1976.  

The preponderance of the evidence is against the claim for 
service connection for a low back disability.  Accordingly, 
service connection is denied.

RATINGS 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn on 
the record at a hearing, appeal withdrawals must be in writing.  
38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or 
by his authorized representative. 38 C.F.R. § 20.204.  
 
At the June 2010 hearing, the appellant was informed that 10 
percent was the maximum rating allowed for tinnitus.  The 
appellant then related that he accepted that.  The Board finds 
that this statement qualifies as a valid withdrawal of the appeal 
in accordance with the provisions of 38 C.F.R. § 20.204.

In light of the appellant's withdrawal of the appeal, there 
remains no allegation of error of fact or law for appellate 
consideration.  Therefore, the Board does not have jurisdiction 
to review the claim for evaluation of tinnitus.  


ORDER

The application to reopen the claim for entitlement to service 
connection for dizziness is granted.  

The application to reopen the claim for entitlement to service 
connection for a hearing loss disability due to ruptured eardrum 
is granted.  

The application to reopen the claim for entitlement to service 
connection for a respiratory disability to include asthma and 
lung problems is granted.  

Service connection for fatigue due to radiation exposure is 
denied.  

Service connection for joint pain, muscle fatigue due to 
radiation exposure is denied.  

Service connection for a low back disability is denied. 

The claim for evaluation of tinnitus is dismissed.  


REMAND

Having reopened the appellant's claims for service connection for 
dizziness, a hearing loss disability and a respiratory disability 
to include asthma and lung problems, the Board finds that further 
development is necessary before these claims can be adjudicated.  

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record if 
VA determines it is necessary to decide the claim. A medical 
examination or medical opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but: (A) Contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of a disability; (B) Establishes 
that the appellant suffered an event, injury or disease in 
service; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, injury or 
disease in service or with another service-connected disability.  

Here, the Board concludes that it must remand the issue of 
entitlement to service connection for dizziness, a hearing loss 
disability and a respiratory disability to include asthma and 
lung problems so that a VA medical examination and opinion can be 
obtained.  Here, the appellant has related that he had dizziness 
in service and that such continued thereafter.  He has related 
that he has been told by professionals that his hearing problems 
were quite likely related to his service experience.  He has also 
related that he has been told that the onset of his breathing 
difficulties could be related to service.  

In view of VA's duty to assist obligations, which include the 
duty to obtain a VA examination or opinion when necessary to 
decide a claim, and based upon guidance from the Court, remand 
for the purpose of obtaining a VA examination(s) is required.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the appellant for a VA 
examination to determine the nature and 
etiology of his claimed dizziness.  The 
examiner should clarify whether the 
appellant has a definable disability with 
dizziness as a principal symptom.  If so, 
the examiner should provide an opinion 
regarding whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any currently present 
disability is attributable to service.  If 
there is no relationship, that fact must 
be noted in the report.  A rationale for 
all opinions expressed should be included 
in the examination report.

2.	Schedule the appellant for a VA 
examination to determine the nature and 
etiology of his hearing loss disability.  
The claims file should be available to the 
examiner.  The examiner should provide an 
opinion as to whether the appellant's 
bilateral hearing loss was aggravated in 
service beyond normal progression.  A 
rationale for all opinions expressed 
should be included in the examination 
report.

3.	Schedule the appellant for a VA 
examination to determine the nature and 
etiology of his claimed respiratory 
disability to include asthma and lung 
problems.  Should it be determined that 
the appellant does, in fact, have a 
respiratory disability the examiner should 
provide an opinion regarding whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that any 
currently present disability is 
attributable to service.  If there is no 
relationship, that fact must be noted in 
the report.  A rationale for all opinions 
expressed should be included in the 
examination report.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ROBERT  O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


